Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detail Action
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
The application 17/124,330 is a reissued of U.S. Patent No. 7,304,685.  Claims 10-21 are pending.  Claims 1-9 were cancelled, 10-21 were added.  In the amendment filed on 7/26/22, claims 10 and 16 were amended.
This is a Final Action.  
Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 7,304,685 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 10/864,429, filed on 07/08/2004.

Claim Rejections – 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be 3egative by the manner in which the invention was made.


Claims 10-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kato US Patent 8,625958 in view of Kim et al. US 6,788,347, Chasen US 2004/0025112, and Parulski US 5,414,811

17/124,330
Kato US Patent 8,625958 in view of Kim et al. US 6,788,347, Chasen US 2004/0025112, and Parulski US 5,414,811
10
A television for modifying at least one video image, the television comprising:


A tuner configured to receive a broadcast signal;
A video processor configured to convert the decoded broadcast signal to a video image; 
Kato col. 3, lines 5-30


A display configured to display the video image based on a predetermined video aspect ratio or video resolution;  
Kato col. 5, lines 20-30

An on-screen display generator configured to provide a video image modifying menu is displayed on the display;
Kato col. 16, lines 14-22

Wherein the video processor is further configured to modify a length or width of the displayed video image based on one or more input to the displayed video image modifying menu via at least on control key on a remote controller, and 
Kim teaches remotely change the size and aspect ratio for the display video image (see Fig. 10, col. 32, lines 30-50)
It would have been obvious to an artisan at the time of the invention to includes Kim’s teaching with Kato’s system in order to provide user with ability to adjust aspect ratio.

Wherein the one or more input modifies the length or width of the displayed video image incrementally step by step; and 
Chasen teaches modifies incrementally see (see Chasen Fig. 7, item 708; 706; p30)
It would have been obvious to an artisan at the time of the invention to includes Chasen’s teaching with Kato’s system in order to provide user with ability to step by step modify.

Wherein the one or more inputs are received via at least one direction control key on the remote controller.
Parulski teaches incrementally increase or decrease zoom using a remote directional control key.  (see Parulski, col. 9, lines 50-65)
It would have been obvious to an artisan at the time of the invention to includes Parulski’s teaching with Kato’s system in order to provide user with gradually control change using a remote.
11
The television of claim 10, wherein the video processor is further configured to modify the length of the display video image starting from a center point of the video image to enlarge or reduce the size of the display video image. 
Kim teaches correcting from the center of the display col. 32, lines 15-30
12
The television of claim 11, wherein the video processor is further configured to modify the width of display video image starting from the center point of video image or reduce the size of the display video image.
Kim teaches correcting from the center of the display col. 32, lines 15-30
13
The television of claim 10, wherein a size of the display video image modifying menu remains unchanged even though the length or the width of the display video image modified.
 Chasen teaches modifies incrementally see (see Chasen Fig. 7, item 708)

14
The television of claim 13, wherein the displayed video image modifying menu includes a percentage value for representing an amount of modification of the width or the length of the display video image. 
Chasen teaches displaying modification percentage see (see Chasen Fig. 7, item 708)

15
The television of claim 14, wherein the video processor is further configured to modify the width or the length of the displayed video image in response to the one or more inputs to the displayed video image modifying menu selecting the percentage value.
Chasen teaches the user control of cursor control the percentage value of the modification. (see col. Chasen p0038-0040) 
It would have been obvious to an artisan at the time of the invention to includes Chasen’s teaching with Kato’s system in order to provide user with ability to modify size with a cursor.


	Claims 16-21 are rejected under the same rationale as claims 10-15.  See rejections above.
Response To Argument 
Applicant argued that Chasen’s 1x, 2x size change is not incremental change.  And the combination fails to teach “wherein the one or more input are received via at least one direction control key on the remote controller.”
Examiner disagrees.  Chasen teaches incremental change by allowing the user to change screen size using an increment of 1x or 2x; and Chasen allows the user to change it using the mouse drag, which can be done gradually and incrementally.  (see Chasen Fig. 7, item 708; 706; p30)   Furthermore, Parulski teaches incrementally increase or decrease zoom using a remote directional control key.  (see Parulski, col. 9, lines 50-65)   Therefore, the combination teaches this limitation. 
Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

  
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENG KE whose telephone number is (571)272-4062. The examiner can normally be reached M-F 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 5712723744. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PENG KE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        


Conferees:

/RSD/
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992